Citation Nr: 0928217	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-14 839	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for numbness of both 
feet.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for cervical spasms.  

4.  Entitlement to service connection for low back disability 
manifested by pain and spasms.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran served on active duty from February 1952 to 
February 1972.  

This matter comes to the Board on appeal form a March 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  In that rating 
decision, in pertinent part, the Cleveland RO denied service 
connection for numbness of the feet, hypertension, cervical 
spasms, and low back disability manifested by pain and 
spasms.  During the course of the appeal, the case was 
transferred to the RO in Denver, Colorado.  The Veteran did 
not appear for a Board videoconference hearing scheduled for 
July 2009.  


FINDING OF FACT

On July 27, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
pertaining to the issues of entitlement to service connection 
for numbness of the feet, hypertension, cervical spasms, and 
low back disability manifested by pain and spasms, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.  


ORDER

The appeal is dismissed.




		
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


